 


109 HR 1984 IH: To amend the Internal Revenue Code of 1986 to extend the low-income housing credit for certain buildings in high cost areas.
U.S. House of Representatives
2005-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1984 
IN THE HOUSE OF REPRESENTATIVES 
 
April 28, 2005 
Mr. Gerlach introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to extend the low-income housing credit for certain buildings in high cost areas. 
 
 
1.Extension of low-income housing credit for certain buildings in high cost areas 
(a)In generalClause (i) of section 42(d)(5)(C) of the Internal Revenue Code of 1986 (relating to increase in credit for buildings in high cost areas) is amended to read as follows: 
 
(i)In generalIn the case of any building located in a qualified census tract or difficult development area, or in the case of any building that provides a community service facility and is located within 1000 feet of a qualified census tract, which is designated for purposes of this subparagraph— 
(I)in the case of a new building, the eligible basis of such building shall be 130 percent of such basis determined without regard to this subparagraph, and 
(II)in the case of an existing building, the rehabilitation expenditures taken into account under subsection (e) shall be 130 percent of such expenditures determined without regard to this subparagraph.. 
(b)Effective dateThe amendments made by this section shall apply to— 
(1)housing credit dollar amounts allocated after December 31, 2004, and 
(2)buildings placed in service after such date to the extent paragraph (1) of section 42(h) of the Internal Revenue Code of 1986 does not apply to any building by reason of paragraph (4) thereof, but only with respect to bonds issued after such date.  
 
